UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 02/28/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Bond Fund February 28, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.9% Rate (%) Date Amount ($) Value ($) New York88.8% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/27 2,000,000 1,545,180 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/22 775,000 767,134 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/30 1,565,000 1,464,856 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/35 1,500,000 1,370,415 Huntington Housing Authority, Senior Housing Facility Revenue (Gurwin Jewish Senior Residences Project) 6.00 5/1/29 1,370,000 929,422 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 1,500,000 1,580,445 Long Island Power Authority, Electric System General Revenue (Insured; FGIC) 5.00 12/1/19 1,000,000 1,022,400 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FSA) 5.13 1/1/12 1,225,000 a 1,351,249 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 1,000,000 1,104,910 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 1,500,000 1,450,455 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/18 4,000,000 4,160,760 Nassau County Industrial Development Agency, Continuing Care Retirement Community Revenue (Amsterdam at Harborside Project) 6.50 1/1/27 1,250,000 1,001,450 New York City, GO 5.38 12/1/11 850,000 a 941,205 New York City, GO 5.38 12/1/20 150,000 152,376 New York City, GO 8/1/21 New York City, GO 8/15/24 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; FGIC) 7/1/25 New York City Industrial Development Agency, Civic Facility Revenue (Vaughn College of Aeronautics and Technology Project) 12/1/36 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 8/1/36 New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 3/1/15 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty) 3/1/49 New York City Transitional Finance Authority, Building Aid Revenue 1/15/38 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 7/15/25 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 7/15/36 New York City Transitional Finance Authority, Future Tax Secured Revenue 5/15/10 450,000 a New York City Transitional Finance Authority, Future Tax Secured Revenue 11/1/25 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 7/1/21 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; FGIC) 7/1/16 New York State Dormitory Authority, FHA-Insured Mortgage HR (The Long Island College Hospital) 8/15/15 New York State Dormitory Authority, FHA-Insured Mortgage HR (The New York and Presbyterian Hospital) (Insured; FSA) 5.25 8/15/27 1,000,000 1,019,470 New York State Dormitory Authority, Insured Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/16 975,000 1,041,934 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; AMBAC) 5.00 7/1/32 1,345,000 1,317,683 New York State Dormitory Authority, LR (State University Educational Facilities) (Insured; FGIC) 5.50 7/1/11 1,000,000 a 1,099,460 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 4,000,000 4,513,520 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; FSA) 5.75 7/1/18 1,000,000 1,142,980 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 2,000,000 2,092,380 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 2,005,960 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty) 5.00 7/1/33 1,000,000 976,540 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/35 1,000,000 958,960 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 2/15/28 880,000 841,544 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/19 1,000,000 944,810 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 2,000,000 1,851,320 New York State Dormitory Authority, Revenue (New York State Department of Health) (Insured; CIFG) 5.00 7/1/25 2,500,000 2,431,825 New York State Dormitory Authority, Revenue (North Shore-Long Island Jewish Obligated Group) 5.00 5/1/25 2,750,000 2,557,720 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 7/1/24 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 7/1/26 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/37 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 7/1/33 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5/15/17 New York State Dormitory Authority, Revenue (Teachers College) 3/1/29 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Banknorth NA) 8/15/30 New York State Dormitory Authority, Revenue (University of Rochester) 7/1/34 New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 7/1/23 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 3/15/34 New York State Thruway Authority, General Revenue (Insured; FGIC) 1/1/27 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/25 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/27 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/19 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/22 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 3/15/27 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; AMBAC) 5.00 12/15/23 2,000,000 2,071,040 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) 5.50 3/15/13 2,450,000 a 2,813,996 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 1,970,000 1,757,949 Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden, Inc. Project) 5.63 1/1/18 920,000 721,565 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/23 2,000,000 2,077,000 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/31 1,000,000 933,200 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/36 1,000,000 914,520 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 2,000,000 1,868,140 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/26 1,380,000 1,365,717 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/31 1,335,000 1,281,133 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 2,000,000 1,450,860 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/21 3,930,000 3,977,946 Triborough Bridge and Tunnel Authority, General Purpose Revenue 6.00 1/1/12 1,630,000 1,761,378 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/33 2,000,000 1,966,400 Triborough Bridge and Tunnel Authority, Subordinate Revenue (Insured; MBIA, Inc.) 5.00 11/15/32 2,000,000 1,972,500 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/45 1,200,000 742,224 U.S. Related9.1% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 6.00 7/1/10 2,000,000 a 2,121,920 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 1,811,600 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty) 5.00 7/1/28 1,000,000 924,040 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 1,000,000 976,970 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/16 1,180,000 a 1,402,996 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,500,000 1,366,245 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 5.63 7/1/10 2,000,000 a 2,147,840 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc.) 5.75 7/1/10 1,500,000 a 1,605,165 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/46 1,000,000 763,470 Total Long-Term Municipal Investments (cost $146,093,903) Short-Term Municipal Coupon Maturity Principal Investments1.0% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.75 3/1/09 600,000 b 600,000 New York City, GO Notes (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 1.25 3/1/09 850,000 b 850,000 Total Short-Term Municipal Investments (cost $1,450,000) Total Investments (cost $147,543,903) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate demand note - rate shown is the interest rate in effect at February 28, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2009, the aggregate cost of investment securities for income tax purposes was $147,543,903. Net unrealized depreciation on investments was $5,385,255 of which $3,474,785 related to appreciated investment securities and $8,860,040 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 3 - Level 1 - Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investment in Securities 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York AMT-Free Municipal Bond Fund By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
